DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,754,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broadent version of the patented claims and anticipated by the patented claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3-4,6-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ren et al. (“Permutation Capability of Optical Cantor Network”).
 	As per claim 1, Ren et al. discloses in figure 3 a permutation circuit comprising: a first subset of a plurality of switching stages (stages on the left of the middle column) receiving input data and inherent switch control settings for configuring the switchings, one or more switching stages in the first subset having a successively increasing size relative to a corresponding switching stage in the first subset; a second subset of the plurality of switching stages (stages on the right of the middle column) generating an output data with an output pattern different from an input pattern of the input data based on the inherent switch control settings for configuring the switchings, one or more switching stages in the second subset having a successively decreasing size relative to a corresponding switching stage in the second subset; and at least one intermediate switching stage of the plurality of switching states (the middle column) connecting at least one switching stage of the first subset with at least one switching stage of the second subset.  

 	As per claim 4 and 14, the permutation circuit discloses in figure 3 of Ren et al. is clearly to perform different permutations on the different input data based on the inherent switch control settings that would include a first plurality of the switch control settings configure the permutation circuit to perform first data permutations on the input data, and a second plurality of the switch control settings configure the permutation circuit to perform second data permutations on the input data different from the first data permutations.  
	As per claim 6. Ren et al. discloses in figure 3 a first switching stage of the first subset directly receives the input data having the input pattern, and a second switching stage of the second subset directly produces the output data having the output pattern.  
 	As per claim 7, Ren et al. discloses in figure 3 outputs of the first switching stage are shuffled between the first switching stage and a second switching stage of the first subset.  
 	As per claim 8, Ren et al. discloses in figure 3 outputs of a switching stage of the second subset are unshuffled between a first switching stage of the second subset and the second switching stage.  
 	As  per claims 9, Ren et al. discloses in figure 3 the at least one intermediate switching stage has inputs coupled to outputs of a last switching stage of the first subset and has outputs coupled to inputs of a first switching stage of the second subset.  

 	As per claim 11, Ren et al. discloses in figure 3 two or more of the plurality of switching stages span a plurality of adjacent switching blocks of the plurality of switching blocks and at least one of the plurality of switching stages does not span the adjacent switching blocks.  
 	As per claim 12, Ren et al. discloses in figure 3 multiple switching stages of the first subset span successively more adjacent switching blocks of the plurality of switching blocks.  
 	As per claim 13, Ren et al. discloses in figure 3 multiple switching stages of the second subset span successively fewer adjacent switching blocks of the plurality of switching blocks.  
 	Claims 16-20 merely recite the corresponding operations recited claims 1,3-4,6-14 and 16-19, and therefore are rejected under the same rationale. 

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (“Permutation Capability of Optical Cantor Network”)
 	As claim 2, it is noted that Ren et al does not specifically disclose one or more of the plurality of switching stages is one of: a 16 by 16 switch, a 32 by 32 switch, and a 64 by 64 switch.  However, the feature would have been an obvious application to a person of ordinary skill in the art before the effective filing date of the claimed invention by the teaching of Ren in section 3.1 and the expansion discloses in figure 3.   	
.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (“Permutation Capability of Optical Cantor Network”) in view of Szymaski (8,089,959)
 	It is noted that Ren et al does not specifically disclose the first and second data the switch control settings are stored in a memory coupled to the permutation circuit.  However, Szymaski in the same field on enveador suggest in the paragraph bridging column 3 and 4, the switch control settings are stored in a memory coupled to the permutation circuit (“the number of entries in a Frame Schedule should be relatively small since the entries may need to be stored in a controller close to the switch fabric and the memory taken up for table storage should be relatively small”).  Thus, it would have been obvious to a person of ordinary skill in the art before the effectively filling date of the claimed invention to store the switch control settings in a memory coupled to the permutation circuit as suggested by Szymaski because Szymaski is an analogous art in same field of endeavor, and in order to provide the switch control settings to the permutation circuit.

Claim(s) 1-4,6-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Regula (2013/0010326).
 	As per claim 1, Regula discloses in figure 8 a permutation circuit comprising: a first subset of a plurality of switching stages (stages on the left of the middle column) 
 	As per claims 2 and 3, Regula discloses in figure 8 one or more of the plurality of switching stages is one of: a N by N switch, a 2N by 2N switch, and a 4N by 4N switch, including one of: a 16 by 16 switch, a 32 by 32 switch, and a 64 by 64 switch. 
	As per claim 4 and 14, the permutation circuit discloses in figure 8 of Regula is clearly to perform different permutations on the different input data based on the inherent switch control settings that would include a first plurality of the switch control settings configure the permutation circuit to perform first data permutations on the input data, and a second plurality of the switch control settings configure the permutation circuit to perform second data permutations on the input data different from the first data permutations.  

 	As per claim 7, Regula discloses in figure 8 outputs of the first switching stage are shuffled between the first switching stage and a second switching stage of the first subset.  
 	As per claim 8, Regula discloses in figure 8 outputs of a switching stage of the second subset are unshuffled between a first switching stage of the second subset and the second switching stage.  
 	As  per claims 9, Regula discloses in figure 8 the at least one intermediate switching stage has inputs coupled to outputs of a last switching stage of the first subset and has outputs coupled to inputs of a first switching stage of the second subset.  
 	As per claim 10, Regula discloses in figure 8 the permutation circuit is distributed across a plurality of switching blocks (each corresponding to a row of 2x2 switching blocks).  
 	As per claim 11, Regula discloses in figure 8 two or more of the plurality of switching stages span a plurality of adjacent switching blocks of the plurality of switching blocks and at least one of the plurality of switching stages does not span the adjacent switching blocks.  
 	As per claim 12, Regula discloses in figure 8 multiple switching stages of the first subset span successively more adjacent switching blocks of the plurality of switching blocks.  

 	Claims 16-20 merely recite the corresponding operations recited claims 1,3-4,6-14 and 16-19, and therefore are rejected under the same rationale. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regula (6,504,841).
	It would have been an obvious application/field of use to a person of ordinary skill in the art before the effective filling date of the claimed invention to provide the permutation circuit as a part of an artificial intelligence processor.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regula (2013/0010326) in view of Szymaski (8,089,959).
 	It is noted that Larson et al does not specifically disclose the first and second data the switch control settings are stored in a memory coupled to the permutation circuit.  However, Szymaski in the same field on endeavor suggest in the paragraph bridging column 3 and 4, the switch control settings are stored in a memory coupled to the permutation circuit (“the number of entries in a Frame Schedule should be relatively small since the entries may need to be stored in a controller close to the switch fabric and the memory taken up for table storage should be relatively small”).  Thus, it would have been obvious to a person of ordinary skill in the art before the effectively filling date of the claimed invention to store the switch control settings in a memory coupled to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CHUONG D NGO/Primary Examiner, Art Unit 2182